Opinion by
Judge Lindsay :
Mrs. Fishback utterly failed to prove that the money she received from her father’s estate was placed in the hands of her husband, in pursuance to an express promise or agreement on his part to invest it in real estate and take the title to her.
The husband does not join her in seeking to have a homestead allotted out of the realty adjudged to be sold, nor does he join with her in prosecuting this appeal. During the life-time of the husband the wife has no such right to a homestead in his land as will authorize her to demand its allotment without the concurrence of the husband. She has not therefore been injured by the dismission, without prejudice, of her petition.
Judgment aíñrmed.